ACCEPTED
                                                                                         06-15-00080-cv
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                 12/22/2015 11:08:29 AM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK

                             Robert Stuart Koelsch
                               ATTORNEY AT LAW
                                    PO BOX 4790
                           LAGO VISTA, TEXAS 78645-0008              RECEIVED IN
                              rkoelsch2013@yahoo.com            6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
   PHONE (713) 882-7259                                         FAX (877) 216-5373
                                                               12/22/2015 11:08:29 AM
                               December 22, 2015
Kim Robinson                                    (903)     798-3046 DEBBIE
                                                                    -- PhoneAUTREY
                                                                        Clerk
Deputy Clerk
100 N State Line Ave #20
Texarkana, Texas 75501                                    (903) 798-3034 -- Fax


Re: John W Bowers; Appellate #06-15-00080-CV, Trial #D-1-GN-12-
002006.

Dear Sixth Court of Appeals:

      As instructed both orally & in writing, I am paying the $205.00 via
ProDoc contemporaneously with this letter. If necessary to reiterate, I
represent the undersigned in this action for the prosecution of this civil case. I
am the attorney in charge on their behalf & thus have full control &
management of their case, other than the ultimate acceptance, rejection, or
counteroffer as to a settlement, if any? I am further authorized to receive all
communications from the Court or counsel relating to the case as well as to
negotiate on my client’s behalf. And finally, I am authorized to relay to the
Court or counsel as to my client’s acceptance, rejection, or counteroffer with
respect to any settlement. Thank you.

                                                  Sincerely yours,



                                                  Robert Stuart Koelsch

My lawyer is authorized to act & I accept all date(s) by Rule or otherwise:



Cc: Mark D Cronenwett & Mark D Hopkins via ProDoc, if possible? Service
will be made directly if not.

Who also moves to compel mediation (face to face) per Travis County Local
Rule 13.3(a)!